Wi-iitrteld, C. J.,
delivered the opinion of the court.
The only thing involved in this case for our consideration is the constitutionality of chapter 48, p. 50, Laws 1900. We-do not think that act is retrospective with respect to this appellee. Section 1 of that act expressly provides that “all factories or plants, of the kind hereinafter named, which are now in course of establishment or which shall hereafter be established,” etc. *747The act expressly refers to factories now in course of establishment; that is to say, on March 6, 1900, the date of the passage of the act.- This corporation was chartered on February 1, 1900, and was in process of construction when this act was passed. The agreed statement of facts shows that it was in process of construction until August, 1901, when the operation of the factory was commenced.
The second section of the act expressly provides that any exemption under it shall commence from the date of the charter,, if a corporation, and that is all that is claimed in this ease. There is no want of harmony between section 182 of the Constitution of 1890, which is in full force, and the constitutional ordinance, which granted ten years’ exemption in certain cases, which expired on January 1, 1900. There is no merit in any of the contentions of the appellant.
The act of 1900, above referred to, is constitutional, and the-judgment is affirmed.